      Case 4:18-cv-00342-KGB Document 142 Filed 03/16/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

DONNA CAVE, et al.,                                          PLAINTIFFS


EUGENE LEVY, et al.,                        CONSOLIDATED PLAINTIFFS

THE SATANIC TEMPLE, et al.,                               INTERVENORS

v.                    Case No. 4:18-cv-00342-KGB

JOHN THURSTON, Arkansas Secretary
of State, in his official capacity                          DEFENDANT



               MOTION TO BE RELIEVED AS COUNSEL

     Comes now Gary L. Sullivan, co-counsel herein for Secretary of

State John Thurston, and for his Motion to be Relieved as Counsel

states:

     1. Gary Sullivan and several attorneys from the Arkansas

          Attorney General’s Office are currently co-counsel for Secretary

          Thurston.

     2. Gary Sullivan is leaving employment with the Secretary of

          State’s Office effective March 19, 2021.

     3. Gary Sullivan should be relieved of any further responsibility

          herein.
      Case 4:18-cv-00342-KGB Document 142 Filed 03/16/21 Page 2 of 2




     4. The Arkansas Attorney General’s Office will continue to

        represent Secretary Thurston herein.


     WHEREFORE, Gary Sullivan prays that he be relieved as counsel

herein; and for all other just and proper relief.


                                   Respectfully submitted,

                                   Gary L. Sullivan, #92051
                                   Managing Attorney,

                                   Arkansas Secretary of State’s Office

                                   Suite 256- State Capitol
                                   500 Woodlane Avenue
                                   Little Rock, AR 72201
                                   Phone: (501) 682-3401
                                   Fax: (501) 682-1213
                                   gary.sullivan@sos.arkansas.gov
